Name: 2013/470/EU: Commission Implementing Decision of 20Ã September 2013 amending Decisions 2010/470/EU and 2010/472/EU as regards the animal health requirements relating to scrapie for trade in and imports into the Union of semen, ova and embryos of animals of the ovine and caprine species (notified under document C(2013) 5917) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: tariff policy;  means of agricultural production;  agricultural activity;  trade policy;  agricultural policy;  trade
 Date Published: 2013-09-24

 24.9.2013 EN Official Journal of the European Union L 252/32 COMMISSION IMPLEMENTING DECISION of 20 September 2013 amending Decisions 2010/470/EU and 2010/472/EU as regards the animal health requirements relating to scrapie for trade in and imports into the Union of semen, ova and embryos of animals of the ovine and caprine species (notified under document C(2013) 5917) (Text with EEA relevance) (2013/470/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular the fourth indent of Article 11(2), the third indent of Article 11(3), Article 17(2)(b), the first indent of Article 18(1), and the introductory phrase and point (b) of Article 19 thereof, Whereas: (1) Commission Decision 2010/470/EU (2) lays down model health certificates for trade within the Union, inter alia, in consignments of semen and of ova and embryos of animals of the ovine and caprine species. Annexes III and IV to that Decision set out the relevant model health certificates. (2) Commission Decision 2010/472/EU (3) lays down, inter alia, certification requirements for the importation into the Union of consignments of semen and of ova and embryos of animals of the ovine and caprine species. Part 2 of Annex II and Part 2 of Annex IV to that Decision set out the relevant model health certificates. (3) Regulation (EC) No 999/2001 of the European Parliament and of the Council (4) lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in bovine, ovine, and caprine animals. Chapter A of Annex VIII to that Regulation lays down the conditions for intra-Union trade in live animals, semen and embryos. In addition, Annex IX to that Regulation lays down the conditions for the importation of live animals, embryos, ova and products of animal origin into the Union. (4) In the light of new scientific evidence, Regulation (EC) No 999/2001 was amended by Commission Regulation (EU) No 630/2013 (5). The amendments to Regulation (EC) No 999/2001 lift most of the restrictions with regards to atypical scrapie. They also further align to the World Organisation for Animal Health (OIE) standards the rules relating to intra-Union trade in and imports of ovine and caprine animals and their semen and embryos to reflect a stricter approach as regards classical scrapie. (5) The model health certificates for intra-Union trade in consignments of semen and of ova and embryos of animals of the ovine and caprine species set out in Annexes III and IV to Decision 2010/470/EU and the model health certificates for imports into the Union of consignments of semen and of ova and embryos of animals of the ovine and caprine species set out in Annexes II and IV to Decision 2010/472/EU should therefore be amended in order to reflect the requirements laid down in Regulation (EC) No 999/2001, as amended by Regulation (EU) No 630/2013. (6) Decisions 2010/470/EU and 2010/472/EU should therefore be amended accordingly. (7) To avoid any disruption of trade in and imports into the Union of consignments of semen and of ova and embryos of animals of the ovine and caprine species, the use of health certificates issued in accordance with Decision 2010/470/EU and Decision 2010/472/EU in their versions prior to the amendments introduced by this Decision should be authorised during a transitional period subject to certain conditions. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes III and IV to Decision 2010/470/EU are amended in accordance with Annex I to this Decision. Article 2 Annexes II and IV to Decision 2010/472/EU are amended in accordance with Annex II to this Decision. Article 3 1. For a transitional period until 31 December 2014, Member States shall authorise trade within the Union in consignments of: (a) semen of animals of the ovine and caprine species which was collected, processed and stored in accordance with Directive 92/65/EEC until 31 December 2013 and which are accompanied by a health certificate issued not later than 31 December 2014 in accordance with the model health certificate set out in Part A of Annex III to Decision 2010/470/EU in its version prior to the amendments introduced by this Decision; (b) ova and embryos of animals of the ovine and caprine species which were collected, processed and stored in accordance with Directive 92/65/EEC until 31 December 2013 and which are accompanied by a health certificate issued not later than 31 December 2014 in accordance with the model health certificate set out in Part A of Annex IV to Decision 2010/470/EU in its version prior to the amendments introduced by this Decision. 2. For a transitional period until 31 December 2014, Member States shall authorise imports into the Union of consignments of: (a) semen of animals of the ovine and caprine species which was collected, processed and stored in accordance with Directive 92/65/EEC until 31 December 2013 and which are accompanied by a health certificate issued not later than 31 December 2014 in accordance with the model health certificate set out in Section A of Part 2 of Annex II to Decision 2010/472/EU in its version prior to the amendments introduced by this Decision; (b) ova and embryos of animals of the ovine and caprine species which were collected, processed and stored in accordance with Directive 92/65/EEC until 31 December 2013 and which are accompanied by a health certificate issued not later than 31 December 2014 in accordance with the model health certificate set out in Part 2 of Annex IV to Decision 2010/472/EU in its version prior to the amendments introduced by this Decision. Article 4 This Decision is addressed to the Member States. Done at Brussels, 20 September 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) Commission Decision 2010/470/EU of 26 August 2010 laying down model health certificates for trade within the Union in semen, ova and embryos of animals of the equine, ovine and caprine species and in ova and embryos of animals of the porcine species (OJ L 228, 31.8.2010, p. 15). (3) Commission Decision 2010/472/EU of 26 August 2010 on imports of semen, ova and embryos of animals of the ovine and caprine species into the Union (OJ L 228, 31.8.2010, p. 74). (4) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1). (5) Commission Regulation (EU) No 630/2013 of 28 June 2013 amending the Annexes to Regulation (EC) No 999/2001 of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 179, 29.6.2013, p. 60). ANNEX I Annexes III and IV to Decision 2010/470/EU are amended as follows: (1) in Annex III, Part A is replaced by the following: PART A Model health certificate IIIA for trade within the Union in consignments of semen of animals of the ovine and caprine species collected in accordance with Council Directive 92/65/EEC after 31 August 2010 and dispatched from an approved semen collection centre of origin of the semen (2) in Annex IV, Part A is replaced by the following: PART A Model health certificate IVA for trade within the Union in consignments of ova and embryos of animals of the ovine and caprine species collected or produced in accordance with Council Directive 92/65/EEC after 31 August 2010 and dispatched by an approved embryo collection or production team of origin of the ova or embryos ANNEX II Annexes II and IV to Decision 2010/472/EU are amended as follows: (1) in Part 2 of Annex II, Section A is replaced by the following: Section A Model 1  Health certificate for semen dispatched from an approved semen collection centre of origin of the semen (2) in Annex IV, Part 2 is replaced by the following: PART 2 Model health certificate for imports of consignments of ova and embryos of animals of the ovine and caprine species